 
Exhibit 10.50

 
AUTOBYTEL INC.
 
SEVERANCE BENEFITS AGREEMENT
 
 
This Severance Benefits Agreement (“Agreement”) entered into effective as of
August 25, 2014 (“Effective Date”) between Autobytel Inc., a Delaware
corporation (“Autobytel” or “Company”), and Taren Peng (“Employee”).
 
Background
 
Autobytel has determined that it is in its best interests to provide Employee
with certain severance benefits to encourage Employee’s continued employment
with, and dedication to the business of, the Company.
 
In consideration of the foregoing and other good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereby agree as follows.
 
1. Definitions. For purposes of this Agreement, the terms below that begin with
initial capital letters within this Agreement shall have the specially defined
meanings set forth below (unless the context clearly indicates a different
meaning).
 
(a) “409A Suspension Period” shall have the meaning set forth in Section 3.
 
(b) “Arbitration Agreement” means that certain Mutual Agreement to Arbitrate
dated as of March 10, 2014 entered into by and between the Company and Employee.
 
(c) “Cause” shall mean the termination of the Employee’s employment by the
Company as a result of any one or more of the following:
 
(i) any conviction of, or pleading of nolo contendre by, the Employee for any
felony;
 
(ii) any willful misconduct of the Employee which has a materially injurious
effect on the business or reputation of the Company;
 
(iii) the gross dishonesty of the Employee in any way that adversely affects the
Company; or
 
(iv) a material failure to consistently discharge Employee’s employment duties
to the Company which failure continues for thirty (30) days following written
notice from the Company detailing the area or areas of such failure, other than
such failure resulting from Employee’s Disability.
 
For purposes of this definition of Cause, no act or failure to act, on the part
of the Employee, shall be considered “willful” if it is done, or omitted to be
done, by the Employee in good faith or with reasonable belief that Employee’s
action or omission was in the best interest of the Company. Employee shall have
the opportunity to cure any such acts or omissions (other than clauses (i) and
(iii) above) within thirty (30) days of the Employee’s receipt of a written
notice from the Company notifying Employee that, in the opinion of the Company,
“Cause” exists to terminate Employee’s employment.
 
(d) “Change of Control” shall mean any of the following events:
 
(i) When any “person” as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) thereof (including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Company, any Subsidiary or
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee)), directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.
 
 
 
-1-

 
 
(ii) When the individuals who, as of the Effective Date, constitute the Board
(“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided however, that any individual becoming a director subsequent
to such date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall, for purposes of this section, be
counted as a member of the Incumbent Board in determining whether the Incumbent
Board constitutes a majority of the Board.
 
(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination:
 
(1) all or substantially all of the individuals and entities who were the
beneficial owners of the then outstanding shares of common stock of the Company
and the beneficial owners of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then outstanding
shares of common stock and the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors,
respectively, as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly or through one or more
subsidiaries); and
 
(2) no person (excluding any employee benefit plan or related trust of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of such corporation except to
the extent that such ownership existed prior to the Business Combination.
 
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company. 
 
(e) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act, as
amended, and the rules and regulations promulgated thereunder.
 
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
 
(g) “Company” means Autobytel, and upon any assignment to and assumption of this
Agreement by any Successor Company, shall mean such Successor Company.
 
(h) “Disability” shall mean the inability of the Employee to perform Employee’s
duties to the Company on account of physical or mental illness or incapacity for
a period of one-hundred twenty (120) consecutive calendar days, or for a period
of one hundred eighty (180) calendar days, whether or not consecutive, during
any three hundred sixty-five (365) day period.
 
(i) “Employee’s Position” means Employee’s position as the Vice President,
Website and Mobile Development of the Company.
 
(j) “Employee’s Primary Work Location” means Autobytel’s headquarters located at
18872 MacArthur Boulevard, Suite 200, Irvine, California, 92612-1400.
 
 
-2-

 
 
(k) “Good Reason” means any act, decision or omission by the Company that: (A)
materially modifies, reduces, changes, or restricts Employee’s base salary as in
existence as of the Effective Date or as of the date prior to any such change,
whichever is more beneficial for Employee at the time of the act, decision, or
omission by the Company; (B) materially modifies, reduces, changes, or restricts
the Employee’s Health and Welfare Benefits as a whole as in existence as of the
Effective Date hereof or as of the date prior to any such change, whichever are
more beneficial for Employee at the time of the act, decision, or omission by
the Company; (C) materially modifies, reduces, changes, or restricts the
Employee’s authority, duties, or responsibilities commensurate with the
Employee’s Position but excluding the effects of any reductions in force other
than the Employee’s own termination; (D) relocates the Employee’s primary place
of employment without Employee’s consent from Employee’s Primary Work Location
to any other location in excess of a fifty (50) mile radius from the Employee’s
Primary Work Location other than on a temporary basis or requires any such
relocation as a condition to continued employment by Company; (E) constitutes a
failure or refusal by any Company Successor to assume this Agreement; or (F)
involves or results in any material failure by the Company to comply with any
provision of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of written notice thereof given by the Employee.
Notwithstanding the foregoing, no event shall constitute “Good Reason” unless
(i) the Employee first provides written notice to the Company within ninety (90)
days of the event(s) alleged to constitute Good Reason, with such notice
specifying the grounds that are alleged to constitute Good Reason, and (ii) the
Company fails to cure such a material breach to the reasonable satisfaction of
the Employee within thirty (30) days after Company’s receipt of such written
notice.
 
(l) “Health and Welfare Benefits” means all Company medical, dental, vision,
life and disability plans in which Employee participates.
 
(m) “Separation from Service” or “Separates from Service” shall mean Employee’s
termination of employment, as determined in accordance with Treas. Reg. §
1.409A-1(h). Employee shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that Employee and the
Company reasonably anticipate that either (i) no further services will be
performed for the Company after a certain date, or (ii) that the level of bona
fide services Employee will perform for the Company after such date (whether as
an employee or as an independent contractor) will permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed by Employee (whether as an employee or independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if Employee has been providing services to the Company
for less than thirty six (36) months). If Employee is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
Employee and the Company shall be treated as continuing intact, provided that
the period of such leave does not exceed six months, or if longer, so long as
Employee retains a right to reemployment with the Company under an applicable
statute or by contract. If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds six months and Employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such six-month period. In
applying the provisions of this section, a leave of absence shall be considered
a bona fide leave of absence only if there is a reasonable expectation that
Employee will return to perform services for the Company. For purposes of
determining whether Employee has incurred a Separation from Service, the Company
shall include the Company and any entity that would be considered a single
employer with the Company under Code Section 414(b) or 414(c).
 
(n) “Severance Period” shall equal nine (9) months.
 
 
-3-

 
 
(o) “Successor Company” means any successor to Autobytel or its assets by reason
of any Change of Control.
 
(p) “Termination Without Cause” means termination of Employee’s employment with
the Company (i) by the Company (a) for any reason other than (1) death, (2)
Disability or (3) those reasons expressly set forth in the definition of
“Cause,” (b) for no reason at all, or (c) in connection with or as a result of a
Change of Control; provided, however, that a termination of Employee’s
employment with the Company in connection with a Change of Control shall not
constitute a Termination Without Cause if Employee is offered employment with
the Successor Company under terms and conditions, including position, salary and
other compensation, and benefits, that would not provide Employee the right to
terminate Employee’s employment for Good Reason.
 
2. Severance Benefits and Conditions.
 
(a) In the event of (i) Termination Without Cause by the Company, or (ii) the
termination of Employee’s employment with the Company by Employee for Good
Reason within 30 days following the earlier of (1) the Company’s failure to cure
within the 30-day period set forth in the definition of Good Reason, and (2) the
Company’s notice to Employee that it will not cure the event giving rise to such
termination for Good Reason, then (A) Employee shall receive upon such
termination a lump sum amount equal to the number of months constituting the
Severance Period at the time of termination times the Employee’s monthly base
salary (determined as the Employee’s highest monthly base salary paid to
Employee while employed by the Company; base salary does not include any bonus,
commissions or other incentive payments or compensation); (B) subject to Section
2(b) below, Employee shall be entitled to a continuation of all Health and
Welfare Benefits for Employee and, if applicable, Employee’s eligible dependents
during the Severance Period at the time they would have been provided or paid
had the Employee remained an employee of Company during the Severance Period and
at the levels provided prior to the event giving rise to a termination; and (C)
the Company shall make available to Employee career transition services at a
level and with a provider selected by the Company in accordance with Section
2(g) below.
 
(b) (i) With respect to Health and Welfare Benefits that are eligible for
continuation coverage under COBRA, in the event the Company is unable to
continue Employee’s and Employee’s eligible dependents’ (assuming such
dependents were covered by Autobytel at the time of termination) participation
under the Company’s then existing insurance policies for such Health and Welfare
Benefits, Employee may elect to obtain coverage for such Health and Welfare
Benefits either by (1) electing COBRA continuation benefits for Employee and
Employee’s eligible dependents; (2) obtaining individual coverage for Employee
and Employee’s eligible dependents (if Employee and Employee’s eligible
dependents qualify for individual coverage); or (3) electing coverage as
eligible dependents under another person’s group coverage (if Employee and
Employee’s eligible dependents qualify for such dependent coverage), or any
combination of the foregoing alternatives. Employee may also initially elect
COBRA continuation benefits and later change to individual coverage or dependent
coverage for Employee or any eligible dependent of Employee, but Employee
understands that if continuation of Health and Welfare Benefits under COBRA is
not initially selected by Employee or is later terminated by Employee, Employee
will not be able to return to continuation coverage under COBRA. The Company
shall pay directly or reimburse to Employee the monthly premiums for the
benefits or coverage selected by Employee, with such payment or reimbursement
not to exceed the monthly premiums the Company would have paid assuming Employee
elected continuation of benefits under COBRA. The Company’s obligation to pay or
reimburse for the Health and Welfare Benefits covered by this Section 2(b)(i)
shall terminate upon the earlier of (i) the end of the Severance Period; and
(ii) Employee’s employment by an employer that provides Employee and Employee’s
eligible dependents with group coverage substantially similar to the Health and
Welfare Benefits provided to Employee and Employee’s eligible dependents at the
time of the termination of Employee’s employment with the Company, provided that
Employee and Employee’s eligible dependents are eligible for participation in
such group coverage.
 
 

 
-4-

 
 
(ii) With respect to Health and Welfare Benefits that are not eligible for
continuation coverage under COBRA, in the event the Company is unable to
continue Employee’s participation under the Company’s then existing insurance
policies for such Health and Welfare Benefits, Employee may elect to obtain
coverage for such Health and Welfare Benefits either by (1) obtaining individual
coverage for Employee (if Employee qualifies for individual coverage); or (2)
electing coverage as an eligible dependent under another person’s group coverage
(if Employee qualifies for such dependent coverage), or any combination of the
foregoing alternatives. The Company shall pay directly or reimburse to Employee
the monthly premiums for the benefits or coverage selected by Employee, with
such payment or reimbursement not to exceed the monthly premiums the Company
paid for such Health and Welfare Benefits at the time of termination of
Employee’s employment with the Company. The Company’s obligation to pay or
reimburse for the Health and Welfare Benefits covered by this Section 2(b)(ii)
shall terminate upon the earlier of (i) the end of the Severance Period; and
(ii) Employee’s employment by an employer that provides Employee with group
coverage substantially similar to the Health and Welfare Benefits provided to
Employee at the time of the termination of Employee’s employment with the
Company, provided that Employee is eligible for participation in such group
coverage. Employee acknowledges and agrees that the Company shall not be
obligated to provide any Health and Welfare Benefits covered by this Section
2(b)(ii) for Employee if Employee does not qualify for coverage under the
Company’s existing insurance policies for such Health and Welfare Benefits, for
individual coverage, or for dependent coverage.
 
(c) The payments and benefits set forth in Sections 2(a) and 2(b) are
conditioned upon and shall be provided to Employee only if (i) Employee has
executed and delivered to the Company a Separation and Release Agreement in
favor of the Company and Releasees, which agreement shall be substantially in
the form attached hereto as Exhibit A (“Release”) no later than the expiration
of the applicable period of time allowed for Employee to consider the Release as
set forth in Section 17 of the Release (“Release Consideration Period”); (ii)
Employee has not revoked the Release prior to the expiration of the applicable
revocation period set forth in Section 17 of the Release (“Release Revocation
Period”); and (iii) the Release has become effective and non-revocable no later
than the cumulative period of time represented by the sum of the maximum Release
Consideration Period and the maximum Release Revocation Period. No payments or
benefits set forth in Sections 2(a) or 2(b) shall be due or payable to, or
provided to, Employee if the Release has not become effective and non-revocable
in accordance with the requirements of this Section 2(c).
 
(d) Upon satisfaction of the conditions set forth in Section 2(c), but subject
to the last sentence of this Section 2(d), all payments under Section 2(a)(A)
shall be made to Employee within five (5) business days after the Release
becomes effective and non-revocable in accordance with its terms. In any case,
the payment under Section 2(a)(A) shall be made no later than two and one-half
months after the end of the calendar year in which Employee’s Separation from
Service occurs, provided that the Release shall have become effective and
non-revocable in compliance with Section 2(c) prior to expiration of such two
and one-half month period. If the period of time covered by the entire allowed
Release Consideration Period, the entire Revocation Period and the entire five
business day period described above in this Section 2(d) (considering such
periods consecutively) begins in one calendar year and ends in the following
calendar year, all payments under Section 2(a)(A) shall be made to Employee on
the first business day of such following calendar year which is five (5) or more
business days after the date on which the Release became effective and
non-revocable in accordance with its terms.
 
 
-5-

 
 
(e) In addition to the payments and benefits under Sections 2(a) and 2(b), to
the extent required by applicable law or the Company’s incentive or other
compensation plans applicable to Employee, if any, upon any termination of
Employee’s employment Employee shall receive (i) any amounts earned and due and
owing to Employee as of the termination date with respect to any base salary,
incentive compensation or commissions; and (ii) any other payments required by
applicable law (including payments with respect to accrued and unused vacation
time). Payments required under this Section 2(e) are not conditioned upon
Employee’s signing the Release and shall be made within the time period(s)
required by applicable law.
 
(f) All payments and benefits under this Section 2 are subject to legally
required federal, state and local payroll deductions and withholdings.
 
(g) To receive career transition services, Employee must contact the service
provider no later than 30 days after the Release becomes effective.
 
(h) Other than the payments and benefits provided for in this Section 2,
Employee shall not be entitled to any additional payments or benefits from the
Company resulting from a termination of Employee’s employment with the Company.
 
3. Taxes. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, and except as
otherwise specifically provided elsewhere in this Agreement, Employee is solely
responsible and liable for the satisfaction of any federal, state, province or
local taxes that may arise with respect to this Agreement (including any taxes
and interest arising under Section 409A of the Code). Neither the Company nor
any of its employees, directors, or service providers shall have any obligation
whatsoever to pay such taxes or interest, to prevent Employee from incurring
them, or to mitigate or protect Employee from any such tax or interest
liabilities. Notwithstanding anything in this Agreement to the contrary, if any
amounts that become due under this Agreement on account of Employee’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, payment of such amounts shall not
commence until Employee incurs a Separation from Service. If, at the time of
Employee’s Separation from Service under this Agreement, Employee is a
“specified employee” (within the meaning of Section 409A of the Code), any
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that become payable to Employee on account of
Employee’s Separation from Service (including any amounts payable pursuant to
the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after Employee’s Separation from Service (“409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, Employee shall be paid a lump sum payment, without interest,
in cash equal to any payments delayed because of the preceding sentence.
Thereafter, Employee shall receive any remaining benefits as if there had not
been an earlier delay. With respect to the reimbursement of expenses to which
Employee is entitled under this Agreement, if any, or the provision of in-kind
benefits to Employee as specified under this Agreement, if any, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code, solely to the extent that the arrangement provides for a limit on the
amount of expenses that may be reimbursed under such arrangement over some or
all of the period in which the reimbursement arrangement remains in effect;
(ii) the reimbursement of an eligible expense shall be made no later than the
end of the calendar year after the calendar year in which such expense was
incurred; (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (iv) the right to
reimbursement or provision of in-kind benefits shall not apply to any expenses
incurred or benefits to be provided beyond the last day of the second taxable
year following the year in which Employee's Separation from Service occurred.
 
 
-6-

 
 
4. Arbitration. Any controversy or claim arising out of, or related to, this
Agreement, or the breach thereof, shall be governed by the terms of the
Arbitration Agreement, which is incorporated herein by reference.
 
5. Entire Agreement. All oral or written agreements or representations express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement. This Agreement contains the entire integrated understanding
between the parties hereto and supersedes any prior employment, severance, or
change-in-control protective agreement or other agreement, plan or arrangement
between the Company or any predecessor and Employee. No provision of this
Agreement shall be interpreted to mean that Employee is subject to receiving
fewer benefits than those available to Employee without reference to this
Agreement. The Parties acknowledge and agree that the Prior Severance Agreement
is hereby terminated and shall have no further force or effect.
 
6. Notices. Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing. Such notice shall be personally served, sent by fax or cable, or
sent prepaid by either registered or certified mail with return receipt
requested or Federal Express and shall be deemed given (i) if personally served
or by Federal Express, when delivered to the person to whom such notice is
addressed, (ii) if given by fax or cable, when sent, or (iii) if given by mail,
two (2) business days following deposit in the United States mail. Any notice
given by fax or cable shall be confirmed in writing, by overnight mail or
Federal Express within forty-eight (48) hours after being sent. Such notices
shall be addressed to the party to whom such notice is to be given at the
party’s address set forth below or as such party shall otherwise direct.
 
If to the Company:
 
Autobytel Inc.
18872 MacArthur Boulevard, Suite 200
Irvine, California, 92612-1400
Facsimile: (949) 862-1323
                             Attn: Chief Legal Officer
 
If to the Employee:
 
To Employee’s latest home address on file with the Company
 
7. No Waiver. No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition nor as a
waiver of a similar or dissimilar condition or provision at the same time or at
any prior or subsequent time.
 
8. Amendment to this Agreement. No modification, waiver, amendment, discharge or
change of this Agreement, shall be valid unless the same is in writing and
signed by the party against whom enforcement of such modification, waiver
amendment, discharge, or change is or may be sought.
 
9. Non-Disclosure. Unless required by applicable law, rule, regulation or order
or to enforce this Agreement, Employee shall not disclose the existence of this
Agreement or the underlying terms to any third party, including without
limitation, any former, present or future employee of the Company, other than to
Employee’s immediate family who have a need to know such matters or to
Employee’s tax or legal advisors who have a need to know such matters. If
Employee does disclose this Agreement or any of its terms to any of Employee’s
immediate family or tax or legal advisors, then Employee will inform them that
they also must keep the existence of this Agreement and its terms confidential.
The Company may disclose the existence or terms of the Agreement and its terms
and may file this Agreement as an exhibit to its public filings if it is
required to due so under applicable law, rule, regulation or order.
 
 
-7-

 
 
10. Enforceability; Severability. If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.
 
11. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without giving effect to such State’s
choice of law rules. This Agreement is deemed to be entered into entirely in the
State of California. This Agreement shall not be strictly construed for or
against either party.
 
12. No Third Party Beneficiaries. Except as otherwise set forth in this
Agreement, nothing contained in this Agreement is intended or shall be construed
to create rights running to the benefit of any third party.
 
13. Successors of the Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company, including any Successor Company. This
Agreement shall be assignable by the Company in the event of a merger or similar
transaction in which the Company is not the surviving entity, or a sale of all
or substantially all of the Company’s assets.
 
14. Rights Cumulative. The rights under this Agreement, or by law or equity,
shall be cumulative and may be exercised at any time and from time to time. No
failure by any party to exercise, and no delay in exercising, any rights shall
be construed or deemed to be a waiver thereof, nor shall any single or partial
exercise by any party preclude any other or future exercise thereof or the
exercise of any other right.
 
15. No Right or Obligation of Employment. Employee acknowledges and agrees that
nothing in this Agreement shall confer upon Employee any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with Employee’s right or the Company’s right to terminate Employee’s employment
at any time, with or without Cause.
 
16. Interpretation. Every provision of this Agreement is the result of full
negotiations between the parties, both of whom have either been represented by
counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. Each party hereto further agrees and acknowledges that it is
sophisticated in legal affairs and has reviewed this Agreement in detail.
Accordingly, no provision of this Agreement shall be construed in favor of or
against any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof. Captions and headings
of sections contained in this Agreement are for convenience only and shall not
control the meaning, effect, or construction of this Agreement. Time periods
used in this Agreement shall mean calendar periods unless otherwise expressly
indicated.
 
17. Legal and Tax Advice. Employee acknowledges that: (i) the Company has
encouraged Employee to consult with an attorney and/or tax advisor of Employee’s
choosing (and at Employee’s own cost and expense) in connection with this
Agreement, and (ii) Employee is not relying upon the Company for, and the
Company has not provided, legal or tax advice to Employee in connection with
this Agreement. It is the responsibility of Employee to seek independent tax and
legal advice with regard to the tax treatment of this Agreement and the payments
and benefits that may be made or provided under this Agreement and any other
related matters. Employee acknowledges that Employee has had a reasonable
opportunity to seek and consider advice from Employee’s counsel and tax
advisors.
 
18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument. The parties agree that facsimile copies of signatures shall be
deemed originals for all purposes hereof and that a party may produce such
copies, without the need to produce original signatures, to prove the existence
of this Agreement in any proceeding brought hereunder.
 
 
 
[Remainder of page intentionally left blank.]
 
 
 
-8-

 
 
IN WITNESS WHEREOF, the Company and Employee have executed and entered into this
Agreement effective as of the date first shown above. 
 
AUTOBYTEL INC.
 
 
By: /s/ Glenn E. Fuller                                           

Glenn E. Fuller
Executive Vice President, Chief Legal and
Administrative Officer and Secretary
 
 
EMPLOYEE
 
/s/ Taren Peng.
Taren Peng
 
 
 
-9-

 

 
EXHIBIT A
 
SEPARATION AND RELEASE AGREEMENT
 
It is hereby agreed by and between you, Taren Peng (for yourself, your spouse,
family, agents and attorneys) (jointly, “You” or “Employee”), and Autobytel
Inc., its predecessors, successors, affiliates, directors, employees,
shareholders, fiduciaries, insurers, employees and agents (jointly, the
“Company”), as follows:
 
1. Separation of Employment. You acknowledge that your employment with the
Company ended effective [_______], 201[__] (“Employment Termination Date”), and
that You will perform no further duties, functions or services for the Company
subsequent to the Employment Termination Date. You have resigned or hereby
resign from all officer and director positions You held with the Company or any
of its subsidiaries effective as of the Employment Termination Date. This
Separation and Release Agreement (“Release”) is entered into in connection with
that certain Severance Benefits Agreement dated effective as of August 25, 2014
by and between the Company and Employee (“Severance Benefits Agreement”).
 
2. Release Consideration. In exchange for your promises and obligations in this
Release and the Severance Benefits Agreement, including the release of claims
set forth below, if You sign and do not revoke this Release and this Release
becomes effective, the Company will pay You the amounts, and will provide the
benefits, due to You under the Severance Benefits Agreement, minus legally
required federal, state and local payroll deductions and withholdings. Payment
of any monetary amount provided for in this Section 2 will be made within the
time periods required by the Severance Benefits Agreement (except for payments
or benefits that will be paid or provided over time as provided therein) and, if
no time is specified, within 5 business days after this Release becomes
effective.
 
3. Acknowledgement of Receipt of Amounts Due. You acknowledge and agree that You
have received all, and that the Company does not owe You any additional,
payments, benefits or other compensation as a result of your employment with the
Company or your separation from employment with the Company, including, but not
limited to, wages, commissions, bonuses, vacation pay, severance pay, expenses,
fees, or other compensation or payments of any kind or nature, other than those
amounts or benefits, if any, payable or to be provided to You after the date
hereof pursuant to the Severance Benefits Agreement after this Release becomes
effective.
 
4. Return of Company Property. You represent and warrant that You have returned
to the Company any and all documents, software, equipment (including, but not
limited to, computers and computer-related items), and all other materials or
other things in your possession, custody, or control which are the property of
the Company, including, but not limited to, Company identification, keys,
computers, cell phones, and the like, wherever such items may have been located;
as well as all copies (in whatever form thereof) of all materials relating to
your employment, or obtained or created in the course of your employment with
the Company. You hereby represent that, other than those materials You have
returned to the Company pursuant to this Section 4, You have not copied or
caused to be copied, and have not transferred or printed-out or caused to be
transferred or printed-out, any software, computer disks, e-mails or other
documents other than those documents generally available to the public, or
retained any other materials originating with or belonging to the Company. You
further represent that You have not retained in your possession, custody or
control, any software, documents or other materials in machine or other readable
form, which are the property of the Company, originated with the Company, or
were obtained or created in the course of or relate to your employment with the
Company.
 
 
 
A-1

 
 
5. Confidentiality and Non-Solicitation/Interference.
 
(a) You shall keep confidential, and shall not hereafter use or disclose to any
person, firm, corporation, governmental agency, or other entity, in whole or in
part, at any time in the future, any trade secret, proprietary information, or
confidential information of the Company, including, but not limited to,
information relating to trade secrets, processes, methods, pricing strategies,
customer lists, marketing plans, product introductions, advertising or
promotional programs, sales, financial results, financial records and reports,
regulatory matters and compliance, and other confidential matters, except as
required by law and as necessary for compliance purposes. These obligations are
in addition to the obligations set forth in any confidentiality or
non-disclosure agreement between You and the Company, including, without
limitation, that certain Employee Confidentiality Agreement dated as of
[_______], [__], which shall remain binding on You after the Employment
Termination Date.
 
(b) Unless required by applicable law, rule, regulation or order or to enforce
this Agreement, Employee shall not disclose the existence of the Severance
Benefits Agreement or this Release or the underlying terms to any third party,
including without limitation, any former, present or future employee of the
Company, other than to Employee’s immediate family who have a need to know such
matters or to Employee’s tax or legal advisors who have a need to know such
matters. If Employee does disclose this Release, the Severance Benefits
Agreement or any of their respective terms to any of Employee’s immediate family
or tax or legal advisors, then Employee will inform them that they also must
keep the existence of this Release, the Severance Benefits Agreement and their
respective terms confidential. The Company may disclose the existence or terms
of this Release, the Severance Benefits Agreement and their respective terms and
may file this Release and the Severance Benefits Agreement as exhibits to its
public filings if it is required to due so under applicable law, rule,
regulation or order.
 
(c) For a period of one (1) year immediately following this Release becoming
effective, You agree that You will not interfere with Company’s business by
soliciting an employee to leave Company’s employ, or by inducing a consultant or
vendor to sever its relationship with Company. You may not, at any time, use the
Company’s trade secrets to solicit business from any source, including the
Company’s customers or clients. This Section 5(c) is not intended to, and shall
not, prevent You from lawful competition with the Company. You represent and
warrant that You have not engaged in any of the foregoing activities prior to
the effective date of this Release.
 
6. Nondisparagement. You agree that neither You nor anyone acting on your behalf
or at your direction will disparage, denigrate, defame, criticize, impugn or
otherwise damage or assail the reputation or integrity of the Company to any
third party and in particular to any current or former employee, officer,
director, contractor, supplier, customer, or client of the Company or
prospective or actual purchaser of the equity interests of the Company or its
business or assets.
 
7. Unconditional General Release of Claims.
 
(a) In consideration for the payment and benefits provided for in Section 2, and
notwithstanding the provisions of Section 1542 of the Civil Code of California,
You unconditionally release and forever discharge the Company, and the Company’s
current, former, and future controlling shareholders, subsidiaries, affiliates,
related companies, predecessor companies, divisions, directors, trustees,
officers, employees, agents, attorneys, successors, and assigns (and the
current, former, and future controlling shareholders, directors, trustees,
officers, employees, agents, and attorneys of any such subsidiaries, affiliates,
related companies, predecessor companies, and divisions) (all of the foregoing
released persons or entities being referred to herein as “Releasees”), from any
and all claims, complaints, demands, actions, suits, causes of action,
obligations, damages and liabilities of whatever kind or nature, whether known
or unknown, based on any act, omission, event, occurrence, or nonoccurrence from
the beginning of time to the date of execution of this Release, including, but
not limited to, claims that arise out of or in any way relate to your employment
or your separation from employment with the Company.
 
 
 
A-2

 
 
(b) You acknowledge and agree that the foregoing unconditional and general
release includes, but is not limited to, (i) any claims for salary, bonuses,
commissions, equity, compensation (except as specified in this Agreement),
wages, penalties, premiums, severance pay, vacation pay or any benefits under
the Employee Retirement Income Security Act of 1974, as amended; (ii) any claims
of harassment, retaliation or discrimination; (iii) any claims based on any
federal, state or governmental constitution, statute, regulation or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, Section 1981 of the Civil Rights Act of 1866,
the California Fair Employment and Housing Act, the California Family Rights
Act, the Family and Medical Leave Act, the California Constitution, the
California Labor Code, the California Industrial Welfare Commission Wage Orders,
the California Government Code, the Worker Adjustment and Retraining
Notification Act; (iv) whistleblower claims, claims of breach of implied or
express contract, breach of promise, misrepresentation, negligence, fraud,
estoppel, defamation, infliction of emotional distress, violation of public
policy, wrongful or constructive discharge, or any other employment-related
tort, and any claims for costs, fees, or other expenses, including attorneys’
fees; and (v) any other aspect of your employment or the termination of your
employment.
 
(c) For the purpose of implementing a full and complete release, You expressly
acknowledge and agree that this Release resolves all claims You may have against
the Company and the Releasees as of the date of this Release, including but
limited to claims that You did not know or suspect to exist in your favor at the
time of the execution of this Release. You expressly waive any and all rights
which You may have under the provisions of Section 1542 of the California Civil
Code or any similar state or federal statute. Section 1542 provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
(d) This Release will not waive the Employee’s rights to indemnification under
the Company’s certificate of incorporation or by-laws or, if applicable, any
written agreement between the Company and the Employee, or under applicable law.
 
(e) You hereby certify that You have not experienced a job-related illness or
injury for which You have not already filed a claim.
 
(f) This general release does not waive or release rights or claims arising
after You sign this Release.
 

 
 
A-3

 
 
8. Covenant Not to Sue. A “covenant not to sue” is a promise not to sue in
court. This covenant differs from a general release of claims in that, besides
waiving and releasing the claims covered by this Release, You represent and
warrant that You have not filed, and agree that You will not file, or cause to
be filed or maintained, any judicial complaint, lawsuit or demand for
arbitration involving any claims You have released in this Release, and You
agree to withdraw any judicial complaints, lawsuits or demands for arbitration
You have filed, or were filed on your behalf, prior to the effective date of
this Release. Still, You may sue to enforce this Release. You agree if You
breach this covenant, then You must pay the legal expenses incurred by incurred
by any Releasee in defending against your suit, including reasonable attorneys’
fees, or, at the Company’s option, return everything paid to You under this
Agreement. In that event, the Company shall be excused from making any further
payments or continuing any other benefits otherwise owed to You under paragraph
2 of this Agreement. Furthermore, You give up all rights to individual damages
in connection with any administrative or court proceeding with respect to your
employment with or termination of employment from, the Company. You also agree
that if You are awarded money damages, You will assign your right and interest
to such money damages (i) in connection with an administrative charge, to the
relevant administrative agency; and (ii) in connection with a lawsuit or demand
for arbitration, to the Company.
 
9. Cooperation With Company. You agree to assist and cooperate (including, but
not limited to, providing information to the Company and/or testifying
truthfully in a proceeding) in the investigation and handling of any internal
investigation, governmental matter, or actual or threatened court action,
arbitration, administrative proceeding, or other claim involving any matter that
arose during the period of your employment.  You shall be reimbursed for
reasonable expenses actually incurred in the course of rendering such assistance
and cooperation. Your agreement to assist and cooperate shall not affect in any
way the content of information or testimony provided by You.
 
10. No Reemployment. You acknowledge and agree that the Company has no
obligation to employ You or offer You employment in the future and You shall
have no recourse against the Company if it refuses to employ You or offer You
employment. If You do seek re-employment, then this Release shall constitute
sufficient cause for the Company to refuse to re-employ You. Notwithstanding the
foregoing, the Company has the right to offer to re-employ You in the future if,
in its sole discretion, it chooses to do so.
 
11. No Admission of Liability. This Release does not constitute an admission
that the Company or any other Releasee has violated any law, rule, regulation,
contractual right or any other duty or obligation.
 
12. Severability. Should any provision of this Release be declared or be
determined by any court or arbitrator to be illegal or invalid, the validity of
the remaining parts, terms, or provisions shall not be affected, and said
illegal or invalid part, term, or provision shall be deemed not to be part of
this Release.
 
13. Governing Law. This Release is made and entered into in the State of
California and shall in all respects be interpreted, enforced, and governed
under the law of that state, without reference to conflict of law provisions
thereof.
 
14. Interpretation. The language of all parts in this Release shall be construed
as a whole, according to fair meaning, and not strictly for or against any
party. The captions and headings contained in this Agreement are for convenience
only and shall not control the meaning, effect, or construction of this
Agreement.
 
 
 
A-4

 
 
15. Knowing and Voluntary Agreement. You have carefully reviewed this Release
and understand the terms and conditions it contains. By entering into this
Release, You are giving up potentially valuable legal rights. You specifically
acknowledge that You are waiving and releasing any rights You may have under the
ADEA. You acknowledge that the consideration given for this waiver and release
is in addition to anything of value to which You were already entitled. You
acknowledge that You are signing this Release knowingly and voluntarily and
intend to be bound legally by its terms.
 
16. Entire Agreement. You hereby acknowledge that no promise or inducement has
been offered to You, except as expressly stated in this Release and in the
Severance Benefits Agreement, and You are relying upon none. This Release and
the Severance Benefits Agreement represent the entire agreement between You and
the Company with respect to the subject matter hereof, and supersede any other
written or oral understandings between the parties pertaining to the subject
matter hereof and may only be amended or modified with the prior written consent
of You and the Company.
 
17. Period for Review and Consideration/Revocation Rights.
 
[Alternative 1 for Section 17 if Employee is NOT age 40 or over at time of
separation from employment]
 
You understand that You have seven (7) days after this Release has been
delivered to You by the Company to decide whether to sign this Release, although
You may sign this Release at any time within the seven (7) day period. If You do
sign it, You also understand that You will have an additional three (3) days
after the date You deliver this signed Release to the Company and to change your
mind and revoke this Release, in which case a written notice of revocation must
be delivered to the Company’s Chief Legal Officer, Autobytel Inc., 18872
MacArthur Blvd. Suite 200, Irvine, California 92612-1400, on or before the third
(3rd) day after your delivery of this signed Release to the Company (or on the
next business day if the third calendar day is not a business day). You
understand that this Release will not become effective or enforceable until
after that three (3) day period has passed. If You revoke this Release, this
Release shall not be effective or enforceable as to any rights You may have
under this Release. In the event that You revoke this Release, You will not be
entitled to the payments and benefits specified in Paragraph 2.
 
[Alternative 2 for Section 17 if Employee is age 40 or over at time of
separation from employment, separation from employment is NOT in connection with
a group separation, and ADEA Claims are being released]
 
You understand that You have twenty-one (21) days after this Release has been
delivered to You by the Company to decide whether to sign this Release, although
You may sign this Release at any time within the twenty-one (21) day period. If
You do sign it, You also understand that You will have an additional seven (7)
days after the date You deliver this signed Release to the Company and to change
your mind and revoke this Release, in which case a written notice of revocation
must be delivered to the Company’s Chief Legal Officer, Autobytel Inc., 18872
MacArthur Blvd. Suite 200, Irvine, California 92612-1400, on or before the
seventh (7th) day after your delivery of this signed Release to the Company (or
on the next business day if the seventh calendar day is not a business day). You
understand that this Release will not become effective or enforceable until
after that seven (7) day period has passed. If You revoke this Release, this
Release shall not be effective or enforceable as to any rights You may have
under this Release. In the event that You revoke this Release, You will not be
entitled to the payments and benefits specified in Paragraph 2.
 
 
A-5

 
 
[Alternative 3 for Section 17 if Employee is age 40 or over at time of
separation from employment, separation from employment IS in connection with a
group termination, and ADEA Claims are being released]
 
(a) You understand that You have forty-five (45) days after this Release has
been delivered to You by the Company to decide whether to sign this Release,
although You may sign this Release at any time within the forty-five (45) day
period. If You do sign it, You also understand that You will have an additional
seven (7) days after You sign to change your mind and revoke the Agreement, in
which case a written notice of revocation must be delivered to the Company’s
Chief Legal Officer, Autobytel Inc., 18872 MacArthur Blvd. Suite 200, Irvine,
California 92612-1400, on or before the seventh (7th) day after your delivery of
this signed Release to the Company (or on the next business day if the seventh
calendar day is not a business day). You understand that this Release will not
become effective or enforceable until after that seven (7) day period has
passed. If You revoke this Release, this Release shall not be effective or
enforceable as to any rights You may have under this Release. In the event that
You revoke this Release, You will not be entitled to the payments and benefits
specified in Paragraph 2.
 
(b) You acknowledge that You have received the group information of employees
included in the Company’s ____________ group termination program, the
eligibility factors for participation in the program, and the time limits for
participation in the program. You also acknowledge that You have received lists
of the ages and job titles of employees eligible or selected for the program and
employees not eligible or selected for the group termination program. This
information is set forth on Appendix A attached hereto and incorporated herein
by reference.
 
18. Advice of Attorney and Tax Advisor. Employee acknowledges that: (i) the
Company has advised Employee to consult with an attorney and/or tax advisor of
Employee’s choosing (and at Employee’s own cost and expense) before executing
this Release, and (ii) Employee is not relying upon the Company for, and the
Company has not provided, legal or tax advice to Employee in connection with
this Release. It is the responsibility of Employee to seek independent tax and
legal advice with regard to the tax treatment of this Release and the payments
and benefits that may be made or provided under this Release and any other
related matters. Employee acknowledges that Employee has had a reasonable
opportunity to seek and consider advice from Employee’s attorney and tax
advisors.
 
 
PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A GENERAL RELEASE OF ALL CLAIMS,
KNOWN AND UNKNOWN. YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS RELEASE
THAT ARE NOT AGREED UPON BY THE COMPANY IN WRITING. ANY CHANGES SHALL CONSTITUTE
A REJECTION OF THIS RELEASE BY EMPLOYEE.
 
 
 Dated:_____________, 201_   

 _____________________________________
 
 Taren Peng
 
 
 Dated:_____________, 201_ 

 Autobytel Inc.
 
 
 
 By:  __________________________________
 
 [Officer’s Name]
 
 [Title]

 
                                                                        

                                                                          



 



 
A-6
